Citation Nr: 1448515	
Decision Date: 10/31/14    Archive Date: 11/05/14

DOCKET NO.  12-21 264	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office in Philadelphia, Pennsylvania


THE ISSUES

1.  Entitlement to service connection for an acquired psychiatric disorder to include posttraumatic stress disorder (PTSD).  

2.  Entitlement to service connection for bilateral hearing loss.  


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

J. T. Hutcheson, Counsel
INTRODUCTION

The Veteran had active service from December 1965 to March 1974.  He served in the Republic of Vietnam.  The Veteran died in September 2010.  The Appellant is claiming as the Veteran's surviving spouse.  She has been accepted as the Veteran's substitute for purposes of processing the instant appeal to completion.  

This matter came before the Board of Veterans' Appeals (Board) on appeal from a February 2010 rating decision of the St. Petersburg, Florida, Regional Office which, in pertinent part, denied service connection for bilateral hearing loss.  In August 2012, the Philadelphia, Pennsylvania, Regional Office (RO), in pertinent part, determined that new and material evidence had not been received to reopen the claim of entitlement to service connection for PTSD.  In October 2013, the Appellant submitted a Motion to Advance on the Docket.  In November 2013, the Board granted the Appellant's motion.  In December 2013, the Board, in pertinent part, determined that new and material evidence had been received to reopen the Appellant's claim of entitlement to service connection for PTSD and remanded the issues of service connection for an acquired psychiatric disorder to include PTSD and bilateral hearing loss to the RO for additional action.  

The Board has reframed the issues on appeal in accordance with the United States Court of Appeals for Veterans Claims' (Court) decision in Clemons v. Shinseki, 23 Vet. App. 1 (2009) (finding that a claim for benefits for one psychiatric disability also encompassed benefits based on other psychiatric diagnoses and should be considered by the Board to be within the scope of the filed claim).  

Please note this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2014).  38 U.S.C.A. § 7107(a)(2) (West 2002).  



FINDINGS OF FACT

1.  PTSD is related to active service.  

2.  Bilateral sensorineural hearing loss symptoms were not continuous since service separation; did not manifest to a compensable degree within one year of service separation; and were first objectively manifested in December 2004.  


CONCLUSIONS OF LAW

1.  The criteria for service connection for PTSD have been met.  38 U.S.C.A. §§ 1110, 5103, 5103A, 5107 (West 2002 & Supp. 2014); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.304(f), 3.326(a) (2014).  

2.  The criteria for service connection for bilateral hearing loss have not been met.  38 U.S.C.A. §§ 1101, 1110, 1112, 1113, 1137, 5103, 5103A, 5107 (West 2002 & Supp. 2014); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.307, 3.309, 3.326(a), 3.385 (2014).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Duties to Notify and to Assist 

The Veterans Claims Assistance Act of 2000 (VCAA) and implementing regulations impose obligations on VA to provide claimants with notice and assistance.  38 U.S.C.A. §§ 5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2014); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a).  In Dingess v. Nicholson, 19 Vet. App. 473 (2006), the Court held that the notice requirements of 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) apply to all five elements of a service connection claim, including the degree of disability and the effective date of an award.  Those five elements include: (1) veteran status; (2) existence of a disability; (3) a connection between a veteran's service and the disability; (4) degree of disability; and (5) effective date of the disability.  

In this decision, the Board grants service connection for PTSD.  Therefore, no further discussion of VA's duties to notify and to assist is necessary as to that issue.  

In addressing the issue of service connection for bilateral hearing loss, VA has issued several VCAA notices to the Veteran and the Appellant including a May 2009 notice which informed the Veteran of the evidence generally needed to support a claim of service connection and the assignment of a rating and effective date for an initial award of service connection; what actions he needed to undertake; and how VA would assist him in developing his claim.  The May 2009 VCAA notice was issued to the Veteran prior to the February 2010 rating decision from which the instant appeal arises.  The issue was readjudicated in the June 2012 statement of the case (SOC) and the multiple supplemental statements of the case (SSOC).  Therefore, there is no defect with respect to timing of the VCAA notice.  See Pelegrini v. Principi, 18 Vet. App. 112 (2004).  

Regarding the duty to assist in this case, VA has secured or attempted to secure all relevant documentation required by the VCAA.  The Veteran was afforded a January 2010 VA audiological evaluation.  The examination report is of record.  The claim for service connection was remanded by the Board for additional action which included obtaining an addendum to the January 2010 audiological examination report.  The requested addendum is of record.  When VA undertakes to obtain an opinion, it must ensure that the resulting opinion is adequate.  Barr v. Nicholson, 21 Vet. App. 303, 312 (2007).  The August 2014 addendum reflects that all relevant records were reviewed and the requested opinion was provided.  All identified and available relevant documentation has been secured to the extent possible and all relevant facts have been developed.  There remains no question as to the substantial completeness of the claim.  38 U.S.C.A. §§ 5103, 5103A, 5107; 38 C.F.R §§ 3.102, 3.159, 3.326(a).  For these reasons, the Board finds that the VCAA duties to notify and to assist have been met.  

II.  Service Connection 

A.  Acquired Psychiatric Disorder

The Appellant asserts that service connection for PTSD is warranted as the Veteran incurred the claimed disorder as the result of his traumatic experiences in the Republic of Vietnam.  

Service connection may be granted for recurrent disability arising from disease or injury incurred in or aggravated by active service.  38 U.S.C.A. § 1110; 38 C.F.R § 3.303(a).  Service connection may be granted for any disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d).  Service connection generally requires (1) medical evidence of a current disability; (2) medical or, in certain circumstances, lay evidence of in-service incurrence or aggravation of a disease or injury; and (3) medical evidence of a nexus between the claimed in-service disease or injury and the current disability.  Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004).  

Service connection for PTSD requires medical evidence diagnosing the condition in accordance with 38 C.F.R. § 4.125(a) (2014); a link, established by medical evidence, between current symptoms and an in-service stressor; and credible supporting evidence that the claimed in-service stressor occurred.  If the evidence establishes that the Veteran engaged in combat with the enemy and the claimed stressor is related to that combat, in the absence of clear and convincing evidence to the contrary, and provided that the claimed stressor is consistent with the circumstances, conditions, or hardships of the Veteran's service, the Veteran's lay testimony alone may establish the occurrence of the claimed in-service stressor.  If a stressor claimed by a veteran is related to the Veteran's fear of hostile military or terrorist activity and a VA psychiatrist or psychologist, or a psychiatrist or psychologist with whom VA has contracted, confirms that the claimed stressor is adequate to support a diagnosis of PTSD and that the Veteran's symptoms are related to the claimed stressor, in the absence of clear and convincing evidence to the contrary, and provided the claimed stressor is consistent with the places, types, and circumstances of the Veteran's service, the Veteran's lay testimony alone may establish the occurrence of the claimed in-service stressor.  "Fear of hostile military or terrorist activity" means that a veteran experienced, witnessed, or was confronted with an event or circumstance that involved actual or threatened death or serious injury, or a threat to the physical integrity of the Veteran or others, such as from an actual or potential improvised explosive device; vehicle-imbedded explosive device; incoming artillery, rocket, or mortar fire; grenade; small arms fire, including suspected sniper fire; or attack upon friendly military aircraft, and the Veteran's response to the event or circumstance involved a psychological or psycho-physiological state of fear, helplessness, or horror.  38 C.F.R. § 3.304(f).  

The claimed disorder is not a "chronic disease" listed under 38 C.F.R. § 3.309(a).  Therefore, the provisions of 38 C.F.R. § 3.303(b) are not for application.  Walker v. Shinseki, 708 F.3d 1331 (Fed. Cir. 2013).  

Lay assertions may serve to support a claim for service connection by establishing the occurrence of observable events or the presence of disability or symptoms of disability subject to lay observation.  38 U.S.C.A. § 1154(a) (West 2002); 38 C.F.R. § 3.303(a); Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007); see also Buchanan v. Nicholson, 451 F. 3d 1331, 1336 (Fed. Cir. 2006) (addressing lay evidence as potentially competent to support presence of disability even where not corroborated by contemporaneous medical evidence).  The United States Court of Appeals for the Federal Circuit (Federal Circuit) has clarified that lay evidence can be competent and sufficient to establish a diagnosis or etiology when (1) a lay person is competent to identify a medical condition; (2) the lay person is reporting a contemporaneous medical diagnosis, or (3) lay testimony describing symptoms at the time supports a later diagnosis by a medical professional.  Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. 2009).  

The Veteran's service treatment records make no reference to an acquired psychiatric disorder.  The Veteran's service treatment records reflect that he served in the Republic of Vietnam and was attached to the Army's 23rd Artillery Group and 12th Field Artillery.  

A January 1999 VA mental health clinic treatment record states that the Veteran complained of recurrent nightmares since returning from Vietnam; hypervigilance; and reduced "frustration control."  He reported that he had participated in combat; had been wounded in the back by shrapnel; and experienced "a period of blindness" while in Vietnam.  The Veteran stated further that his daughter had been killed in motor vehicle accident and he was raising his grandchildren.  Impressions of depression, PTSD, and grieving were advanced.  

In a March 1999 written statement, the Veteran indicated that he had served in the Republic of Vietnam; had been a driver in convoys; witnessed the death of a soldier from the convoy when a vehicle hit a land mine; and witnessed an ammunition dump explosion with rounds shooting in all directions.  He stated that he experienced recurrent nightmares of his traumatic Vietnam War experiences.  

A July 1999 treatment record from the Vet Center indicates that the Veteran was diagnosed with and being treated for PTSD.  A June 2005 VA PTSD treatment record states that the Veteran reported that he had been initially diagnosed and treated for PTSD by VA in 1996.  The Veteran was diagnosed with "chronic PTSD in partial remission."  

A March 2000 VA treatment record states that the Veteran has "a prior history of depression related to military service while in Vietnam back in 1968."  

A March 2004 written statement from G. Frey, Ph.D., conveys that the Veteran was examined and determined not to have PTSD.  

A November 2005 VA certificate indicates that the Veteran successfully completed a PTSD education, management, and maintenance program.  A December 2005 VA psychiatric evaluation notes that the Veteran was diagnosed with a not otherwise specified depressive disorder and PTSD.  

A March 2006 VA psychiatric treatment record conveys that the Veteran was diagnosed with a not otherwise specified depressive disorder and chronic PTSD.  A May 2006 VA mental health clinic treatment record states that the Veteran was depressed over being required to repay an overpayment of VA benefits.  The Veteran was diagnosed with recurrent depression and a mood disorder due to medical condition.  

The report of a November 2006 VA Agent Orange Registry examination states that the Veteran had a history of "PTSD/ Depression 2004."  A December 2006 VA psychiatric evaluation states that the Veteran was diagnosed with PTSD.  

A January 2009 VA psychiatric evaluation notes that the Veteran complained of anxiety, depression, memory problems, racing thoughts, loss of motivation to do things, having a serious illness or disease, constantly worrying, "problems from military experience, and "stress."  The psychologist reported that while "he was not awarded a [service connection] disabilities for PTSD, but in talking to him he suffered from it" and "I assessed his PTSD and it appears that his symptoms have remitted somewhat."  The Veteran was found to meet all diagnostic criteria for a PTSD diagnosis.  A diagnostic impression of a mood disorder due to general medical condition was advanced.  

A September 2009 VA psychiatric evaluation states that the Veteran complained of being depressed and having "some PTSD symptoms remaining although most of them have subsided with the help of his wife and church."  He clarified that he had been "on 100% SC for prostate [cancer] and colon [cancer] but has been recently cut to 40% and is depressed because of that;" had been treated by VA for a mood disorder due to general medical condition; and had topped taking his VA prescribed medication "because he got sleepy and then felt drugged the next morning."  The Veteran was diagnosed with a mood disorder due to general medical condition.  

In his June 2010 Statement in Support of Claim for Service Connection for Posttraumatic Stress Disorder (PTSD) (VA Form 21-0781), the Veteran advanced that "I continue to have vivid nightmares" of an incident in which "the Viet Cong hit the ammo dump in Long Binh which was less than two miles from our camp" and "unexploded bombs were thrown in the air and all over our compound area."  

A May 2014 VA psychiatric evaluation notes that the Veteran's records had been reviewed.  The VA physician related that: the "only diagnosis noted at the time of his last visit was mood disorder due to a general medical condition (last diagnosed 9/17/09 by his psychiatrist);" "it is not clear what the 'general medical condition' specifically was, because his record indicates multiple conditions and the Veteran had over 20 conditions;" "the Veteran's claimed stressor could potentially contribute to a diagnosis of PTSD;" "it is not clear to the undersigned provider that the Veteran's temporary treatment for PTSD symptoms or any other mental disorder was the result of an in-service stressor or as secondary to his service-connected prostate cancer;" and "the record indicated that the Veteran had post service stressors which were more closely related in time to his period of clinic treatment."  The examiner did not address either the Veteran's multiple VA PTSD diagnoses of record or the January 2009 VA psychological evaluation findings that the Veteran met the diagnostic criteria for PTSD.  

The Veteran served in the Republic of Vietnam and was attached to artillery units.  He advanced that he experienced multiple traumatic events while in the Republic of Vietnam including an exploding ammunition dump.  Treating and examining VA psychiatric personnel diagnosed the Veteran with PTSD secondary to his Vietnam War experiences including his fear of hostile military action.  While the May 2014 VA psychiatric evaluation conveys that the Veteran did not have PTSD related to active service, the Board finds that the examiner's failure to address either the multiple VA PTSD diagnoses of record or the January 2009 VA psychological evaluation findings that the Veteran met the diagnostic criteria for PTSD renders it to be of little probative value.  

In the absence of persuasive evidence to the contrary and upon resolution of all reasonable doubt in the Appellant's favor, the Board concludes that service connection for PTSD is now warranted.  38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102.  

B.  Bilateral Hearing Loss

The Appellant contends that the Veteran incurred bilateral hearing loss as the result of his combat-related noise exposure   

Service connection for impaired hearing shall be established when the thresholds for any of the frequencies of 500, 1000, 2000, 3000 and 4000 Hertz are 40 decibels or more; or the thresholds for at least three of these frequencies are 26 decibels; or speech recognition scores using the Maryland CNC Test are less than 94 percent.  38 C.F.R. § 3.385.  The Court has held that the provisions of 38 C.F.R. § 3.385 prohibit the award of service connection for hearing loss where audiometric test scores are within the established limits.  Hensley v. Brown, 5 Vet. App. 155, 158 (1993) citing Ledford v. Derwinski, 3 Vet. App. 87, 89 (1992).  

An organic disease of the nervous system including sensorineural hearing loss is a "chronic disease" listed under 38 C.F.R. § 3.309(a).  Therefore, the provisions of 38 C.F.R. § 3.303(b) are for application.  See Walker.  Where the evidence shows a "chronic disease" in service or "continuity of symptoms" after service, the disease shall be presumed to have been incurred in service.  For the showing of "chronic" disease in service, there is required a combination of manifestations sufficient to identify the disease entity, and sufficient observation to establish chronicity at the time.  With chronic disease as such during active service, subsequent manifestations of the same chronic disease at any later date, however remote, are service-connected unless they are clearly attributable to intercurrent causes.  Generally, if a condition noted during active service is not shown to be chronic, then, a "continuity of symptoms" after service is required to establish service connection.  38 C.F.R. § 3.303(b).  

Where a veteran served ninety days or more during a period of war or during peacetime service after December 31, 1946, and an organic disease of the nervous system including sensorineural hearing loss becomes manifest to a degree of ten percent within one year of termination of such service, such disease shall be presumed to have been incurred in service even though there is no evidence of such disease during the period of service.  38 U.S.C.A. §§ 1101, 1112, 1113, 1137; 38 C.F.R. §§ 3.307, 3.309.  Service connection may be granted for any disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  Presumptive periods are not intended to limit service connection to diseases so diagnosed when the evidence warrants direct service connection.  The presumptive provisions of the statute and VA regulations implementing them are intended as liberalizations applicable when the evidence would not warrant service connection without their aid.  38 C.F.R. § 3.303(d).  

The Veteran's service treatment records reflect that he served in the Republic of Vietnam and was attached to the Army's 23rd Artillery Group and 12th Field Artillery.  Therefore, the Board concedes that the Veteran was exposed to artillery-related noise during active service.  

The evidence shows that the Veteran had bilateral sensorineural hearing loss during the appeal period.  However, the weight of the evidence demonstrates that the symptoms of the Veteran's hearing loss were not chronic in service or continuous since service separation; did not manifest to a compensable degree within one year of service separation; and were first objectively manifested in December 2004, some 30 years after service.  

With regard to in-service symptoms, the service treatment records make no reference to hearing loss or impaired auditory acuity.  At the Veteran's February 1974 physical examination for service separation, the Veteran exhibited pure tone thresholds, in decibels, as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
0
0
0
-
0
LEFT
0
0
0
-
0

A December 2004 VA audiological evaluation conveys the Veteran complained of a "gradual deterioration of hearing sensitivity over the past several years" and changes in his right ear hearing after a fall.  Contemporaneous audiometric testing was reported to reveal bilateral sensorineural hearing loss.  The Veteran was prescribed hearing aids.  

In his March 2009 claim for service connection, the Veteran advanced that service connection for bilateral hearing loss was warranted secondary to his acoustical trauma associated with his service in Vietnam with artillery and infantry units.  He stated that his hearing loss was initially manifested in 1975 or 1976. 
 
The January 2010 VA audiological evaluation states that the Veteran complained of impaired hearing.  He stated that he was exposed to artillery fire-related noise without hearing protection while serving in the Republic of Vietnam and factory-related noise with hearing protection after service.  The Veteran was noted to have received VA hearing aid services.  On audiological evaluation, the Veteran exhibited pure tone thresholds, in decibels, as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
40
50
65
75
80
LEFT
55
70
85
100
105

Speech audiometry revealed speech recognition ability of 76 percent in the right ear and of 84 percent in the left ear.  The Veteran was diagnosed with bilateral sensorineural hearing loss.  The examiner concluded that "the Veteran's current bilateral hearing loss is not caused by or a result of in-service acoustic trauma" given "the service treatment record evidence showing hearing within normal limits at the time of military separation."  

In her July 2012 Appeal to the Board (VA Form 9), the Appellant asserts that the Veteran was struck by shrapnel during combat in the Republic of Vietnam and "this near explosion caused his hearing loss."  

In her August 2014 addendum to the January 2010 VA audiological examination report, the examiner determined that the Veteran's bilateral sensorineural hearing loss "was less likely than not (less than 50% probability) incurred in or caused by the claimed in-service injury, event or illness."  She stated that she based her opinion on "the Veteran's reported date of onset of the hearing loss, the history of military noise exposure, and the service treatment record evidence which is negative for hearing loss or clinically significant hearing threshold shift," and a 2006 study from The Institute of Medicine (IOM) which found that "there was insufficient scientific basis to conclude that permanent hearing loss directly attributable to noise exposure will develop long after such noise exposure occurred."  

The Board initially finds that the weight of the evidence demonstrates that, while the Veteran sustained in-service artillery-related noise exposure, no chronic symptoms of hearing loss were manifested during active service.  The Veteran's hearing acuity was found to be within normal limits during active service.  

The Board next finds that symptoms of sensorineural hearing loss were not continuous since service separation; did not become manifest to a compensable degree within one year of service separation; and were first objectively manifested in December 2004, some 30 years after service.  The Veteran was diagnosed with bilateral sensorineural hearing loss and given hearing aids.  

No competent medical professional has attributed the onset of the Veteran's bilateral sensorineural hearing loss to active service.  Indeed, treating VA personnel reported that the Veteran first experienced impaired hearing decades after service separation.  

The Appellant asserts that the Veteran's bilateral hearing loss was related to his in-service noise exposure.  The Board acknowledges that the Veteran was exposed to significant in-service noise.  However, the Appellant's lay statements that the Veteran's hearing loss was precipitated by such in-service noise exposure do not constitute competent evidence as to the etiology of the Veteran's diagnosed sensorineural hearing loss and the disability's relationship to active service.  The Appellant is not competent to offer an opinion concerning the etiology of the Veteran's sensorineural hearing loss which encompasses the nervous system and acoustical trauma to the nerves as such a determination requires interpretation of both objective audiometric and speech recognition testing, which the Appellant cannot perform.  The Appellant is not an audiologist.  She has not offered any form of medical qualification.  The question of the etiology of such a disability is not amenable to observation alone and is too complex to be addressed by a layperson.  Such a relationship is the subject of extensive training and research by medical and audiological professionals.  See Jandreau v. Nicholson, 492 F.3d 1372, 1377 (Fed. Cir. 2007).  

Bilateral sensorineural hearing loss has not been shown to be related to the Veteran's in-service combat-related noise exposure or to have otherwise originated during active service.  It was not manifested to a compensable degree within one year of service separation and may not be presumed to have been incurred in service.  Therefore, service connection for bilateral hearing loss is not warranted.  38 U.S.C.A. § 5107; 38 C.F.R. § 3.102.  


ORDER

Service connection for PTSD is granted.  

Service connection for bilateral hearing loss is denied.  



____________________________________________
R. FEINBERG
Acting Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


